Simmons, C. J.
1. A summons issued for the purpose of instituting, an action in a justice’s court need not bear date -twenty days before the time of trial; for section 4118 of the Civil Code distinctly declares that such a summons shall bear date fifteen days before such time.
2. The bill of exceptions in this case is so palpably without merit there , can be no reasonable conclusion except that it was sued out for the purpose of delay only; accordingly damages are awarded against the plaintiff in error.

Judgment affirmed, with damages.


All the Justices concurring.